Citation Nr: 1415654	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected patellofemoral syndrome of the left knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to July 1995.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that assigned a 10 percent rating to the service-connected left knee disability.

The Board notes that, in July 2008, the Veteran requested a hearing with the Board.  This was scheduled in July 2009, but he failed to report without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In May 2012, the Board remanded the case to the RO for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, in May 2012, the Board remanded the claim on appeal for further development of the record.

Specifically, the Board instructed the RO to schedule the Veteran for a VA examination to determine the severity of the service-connected left knee disability. 

A Compensation and Pension Exam Inquiry report indicates that the Veteran failed to report for the scheduled examination.  

A VA Form 21-0820, Report of General Information, shows that the Veteran stated that he contacted the Columbia, SC VAMC to reschedule the examination due to work obligations.  

After review of the record, as the Veteran is willing to appear for the requested examination, he should be scheduled for another VA examination to determine the current extent of the service-connected left knee disability. 

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2013); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

If the Veteran fails to cooperate with the VA's efforts to assist him with the factual development of his claim, no further effort will be expended to assist him in this regard and his claim will be evaluated on the evidence of record.

Copies of any outstanding treatment records also should be obtained and associated with the record for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his service-connected left knee disability since 2012 and associate them with the record.  

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected left knee disability. 

The entire claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner should report the range of motion of the left knee in degrees.  The examiner should determine whether the left knee disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

This should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should report whether there is recurrent subluxation or lateral instability of the left knee, and if preset, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  

An X-ray examination of the knee should be performed.  The examiner should report whether the functional impairment due to the left knee disability is severe, moderate or slight.

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

3.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2013).  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  

The consequences for failure to report for a VA examination without good cause will result in the case being considered on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


